Citation Nr: 1330903	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-18 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran had active service from July 1955 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2011, the Veteran testified before the undersigned during a video conference hearing.  A copy of the hearing transcript has been associated with the claims file.  

The Board remanded the Veteran's case in January 2012, January 2013, and May 2013 for additional development and the case has been returned to the Board for review.

As noted by the Veteran when he filed his initial claim for compensation in June 2009, his first name was misspelled by the United States Air Force throughout his service.  The Veteran's available service records reflect that he served under the name listed in the A.K.A. field of the caption.  The name used as the primary name in the caption for this decision matches the Veteran's correctly spelled legal name.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a skin disorder, manifested by a rash, has been found to have begun during active service and continued to the present.


CONCLUSION OF LAW

A skin disorder, manifested by a rash, was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a skin disorder, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred, or a disease contracted, in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Analysis

The Veteran has contended that his skin disorder had its onset during his period of active service.  During the October 2011 video conference hearing, the Veteran testified that he was bit by mosquitos in Japan when he was standing guard at night.  Ever since then, he had problems with his skin.  He stated that he received salves and some shot treatments in service, but that his service treatment records were unavailable.

The medical evidence shows that the Veteran has a current disability.  The private treatment records reflect diagnoses of xerosis, dermatitis, eczema, vitiligo, pruritis, hypopigmentation, and keratosis.  

In this case, the Veteran's service treatment records are not available.  When a Veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The first objective evidence of any skin disorder is shown in a VA hospitalization record dated April 1978, wherein the Veteran was prescribed Selsun Blue lotion for tinea versicolor.  The record is dated approximately nineteen years after the Veteran's separation from active service.  However, the Veteran stated that his skin symptoms began during his period of active service and he has continued to experience the same symptoms since that time.  The Veteran is considered competent to testify as to the manifestations of his skin disorder.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding that a veteran is competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). 

The Veteran was provided a VA examination in September 2012.  The examiner listed a diagnosis of "eczema by history and exam today."  With respect to the question as to whether the Veteran's skin condition was incurred in or related to service, the examiner stated:  "I cannot resolve this issue without resort to mere speculation."  The examiner explained that the private records showed treatment for eczema from 1997 to present, but that they still did not have records from 1955 to 1956.  Without those records, the examiner could not establish a medical opinion without resorting to mere speculation.  The Board's May 2013 remand found that the September 2012 VA examiner's opinion was inadequate because not all of the diagnoses related to the skin were discussed to include the 1978 VA hospitalization record which reflected tinea versicolor.

The Veteran was provided another VA examination in August 2013.  The claims file was reviewed.  The examiner listed a diagnosis of dermatitis or eczema.  The Veteran reported that he first developed skin problems when he was in Japan in 1956.  He stated that it looked like he was covered with mosquito bites.  Since then, he had off and on itching, sometimes on normal appearing skin and sometimes accompanied by redness or bumps.  The examiner noted that the Veteran had no tinea versicolor on examination and the Veteran did not remember when he had this diagnosis.  The examiner opined that "It is less likely than not that his skin condition is related to his part military experiences."  The examiner stated that the records showed treatment for tinea versicolor in the 1970s and repeated visits for dermatitis (eczema).  Multiple dermatologists all recorded the same diagnosis - dermatitis (eczema).  People with atopic dermatitis or eczema tend to have genetically dry, easily irritated, itchy skin.  They itch when the weather changes and when they overbathe, etc.  It is the condition of having sensitive skin.  It is not related to his military service.  

The Veteran's private physician, Dr. G.T., submitted a letter and stated that the Veteran was seen in the Dermatology Clinic on a regular basis for treatment of xerosis and eczema, as well as atopic dermatitis.  His rash was diffuse and extended across his body.  He continued to have trouble with his feet as well due to the rash.  His skin peeled frequently and was itchy.  Dr. G.T. stated:  "These conditions are known to have begun in 1956, during [...] military service."   

In light of the above, the Board finds that the evidence for and against the claim of entitlement to service connection for a skin disorder is at least in balance.  First, the Veteran has a current disability of the skin.  While the Veteran's skin disorder has been ascribed several diagnoses, Dr. G.T. explained that the diagnoses related to the Veteran's skin have cumulatively manifested in a rash covering his feet and body.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  With respect to an in-service event, injury, or disease, the service treatment records are unavailable.  However, the Veteran asserted that he experienced skin symptoms since his period of active service, which he is competent to do.  There is no evidence to question the veracity of the Veteran's statements.  While the medical evidence is conflicting with respect to the etiology of the Veteran's skin disorder, by taking into consideration the absence of the service treatment records, the Veteran's competent and credible statements regarding the onset and course of his symptoms since active service, and Dr. G.T.'s positive medical opinion, the Board finds that the evidence is at least in relative balance as to whether the Veteran's skin disorder had its onset in active service.  Accordingly, resolving any doubt in favor of the Veteran, the Board will grant service connection for a skin disorder, manifested by rash.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a skin disorder, manifested by rash, is granted.  



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


